NO. 07-10-0018-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL D

                                   AUGUST 3, 2010
                           ______________________________

                                   JOEL JACOB FLORES,

                                                                      Appellant

                                                 v.

                                   THE STATE OF TEXAS,

                                                        Appellee
                           _______________________________

            FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

              NO. 1102149D; HON. GEORGE GALLAGHER, PRESIDING
                       _______________________________

                                    Anders Opinion
                           _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Joel Jacob Flores (appellant) appeals his conviction for aggravated sexual

assault of a child under fourteen years of age. Appellant’s appointed counsel has now

filed a motion to withdraw, together with an Anders 1 brief, wherein he certified that, after

diligently searching the record, he concluded that the appeal was without merit. Along

with his brief, appellate counsel filed a copy of a letter sent to appellant informing him of


       1
       See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
counsel’s belief that there was no reversible error and of appellant’s right to file a

response pro se. Appellant timely filed a pro se response.

      In compliance with the principles enunciated in Anders, appellate counsel

discussed three potential areas for appeal.                   They included the 1) admonishments

concerning punishment and sex offender registration, 2) amount of punishment

assessed and 3) ineffective assistance of counsel. However, counsel then proceeded

to explain why the issues were without merit.

      In addition, we have conducted our own review of the record and appellant’s pro

se response to assess the accuracy of appellate counsel’s conclusions and to uncover

any reversible error pursuant to Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App.

1991). After doing so, we concur with counsel’s conclusions.

      Accordingly, the motion to withdraw is granted, and the judgment is affirmed. 1



                                                             Brian Quinn
                                                             Chief Justice



Do not publish.




      1
          Appellant has the right to file a pro se petition for discretionary review from this opinion.

                                                        2